DETAILED ACTION
Claims 1 – 9, 11 – 14, 16 - 17 of U.S. Application No. 16748343 filed on 01/21/2020 are presented for examination. Claims 10 and 15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2020, and 02/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3: claim 3 is rejected under 35 USC 112(b) because the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 4 is rejected for depending on claim 3. For examination purposes, the limitation, “one or more shielding components comprise a shielding frame, for luminum shielding frame
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 – 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (US 20140191604; Hereinafter, “Hawkins”).
Regarding claim 11: Hawkins discloses a method of assembling an active magnetic bearing apparatus (114), the method comprising: mounting an axial magnetic bearing unit (the annotated fig. 1 below) and a radial magnetic bearing unit (the annotated fig. 1 below) directly together (fig. 1); and mounting one (the axial bearing as seen in fig. 1) a first bearing unit of the axial magnetic bearing unit and the radial magnetic bearing unit to a support (the cover of motor 104; fig. 1).

    PNG
    media_image1.png
    748
    844
    media_image1.png
    Greyscale

Regarding claim 12/11: Hawkins discloses the limitations of claim 11 and further discloses mounting a position sensor (124, 126) to the support (the “cover” see in cropped and annotated fig. 1 above), the axial magnetic bearing unit, and/or the radial magnetic bearing unit (the sensors are part of the bearing unit 114 as seen in fig. 1).
Regarding claim 17/11: Hawkins discloses the limitations of claim 11 and further discloses the first bearing unit (the axial bearing unit) is mounted to the support (the “cover” of motor 104) so that a second bearing unit (the radial bearing unit) of the axial magnetic bearing unit and the radial magnetic bearing unit is not mounted directly (see the gap between the radial bearing unit and the cover in fig. 2) to the support (the “cover”), and is mounted to the support by way of the first bearing unit (as seen in fig. 1, the radial bearing unit is attached to the axial bearing unit and the axial unit is attached to the “cover”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 7, 9, and 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Heijkenskjold et al. (US 4180946; Hereinafter, “Heijkenskjold”).
Regarding claim 1: Hawkins Heijkenskjold discloses an active magnetic bearing apparatus (AMB 114) for supporting (para [0015]) a rotor (110) of a rotary machine (100), the 

    PNG
    media_image1.png
    748
    844
    media_image1.png
    Greyscale

Hawkins does not show a housing of the rotary machine.
Heijkenskjold discloses an electrical machine having a housing (13) for the rotary machine (fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins with a housing with the cover attached to the housing as disclosed by 
 Regarding claim 5/1: Hawkins in view of Heijkenskjold disclose the limitations of claim 1 and Hawkins further discloses that the apparatus (AMB 114) comprises a position sensor (124, and 126) for determining the axial (126) and/or radial position (124) of the rotor (110).
Regarding claim 6/1: Hawkins in view of Heijkenskjold disclose the limitations of claim 1 but does not disclose that the apparatus comprises a fluid cooling channel extending transversely through the apparatus.
Heijkenskjold further discloses the apparatus (bearing unit 23, 28) comprises a fluid cooling channel (44) extending transversely through (at least passage 48 goes between 23, and 28) the apparatus.
Therefore, it would have been obvious for a person having ordinary sill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins in view of Heijkenskjold with a fluid cooling channel extending transversely through the apparatus as further disclose by Heijkenskjold to decrease the temperature in the bearing windings, thus decrease the losses and increase the efficiency.
Regarding claim 7/6/1: Hawkins in view of Heijkenskjold disclose the limitations of claim 1 but does not disclose that the fluid cooling channel extends through or adjacent one of the axial magnetic bearing unit and the radial magnetic bearing unit.
Heijkenskjold further discloses that the fluid cooling channel (at least portion 48 of the channel 44) extends through or adjacent one of the axial magnetic bearing unit and the radial magnetic bearing unit (at least passage 48 goes between 23, and 28).

Regarding claim 9/1: Hawkins in view of Heijkenskjold disclose the limitations of claim 1 and Hawkins further discloses that the axial magnetic bearing unit and the radial magnetic bearing unit (114) are mounted to a first side (the right side of the cover of motor 104) of the support and (a) external electrical connectors for the axial magnetic bearing unit and the radial magnetic bearing unit are provided on an opposing second side of the support and/or (b) the apparatus (114) further comprises an auxiliary mechanical bearing unit 122), for example an auxiliary ball bearing unit, mounted to the second side (the left side of cover of motor 104) of the support (the cover of motor 104).
Regarding claim 13: Hawkins discloses a method of assembling a rotary machine (100), the method comprising: providing a first active magnetic bearing apparatus (114) for supporting a rotor (110) of a rotary machine (100), the first active magnetic bearing apparatus (114) comprising: an axial magnetic bearing unit (the annotated fig. 1 below) and a radial magnetic bearing unit (the annotated fig. 1 below) mounted directly to one another (fig. 1), wherein one of (the axial bearing unit is mounted to the support labeled as “cover” in the annotated fig. 1 below) the axial magnetic bearing unit and the radial magnetic bearing unit is mounted to a support (“cover”); and inserting a first end (the left side end in fig. 1) of a rotor (110) into the first 

    PNG
    media_image1.png
    748
    844
    media_image1.png
    Greyscale

Hawkins does not show a housing of the rotary machine.
Heijkenskjold discloses an electrical machine having a housing (13) for the rotary machine (fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins with a housing with the cover attached to the housing as disclosed by Heijkenskjold to prevent debris and foreign objects from entering the electrical parts of the electrical machine thus elongate its life and increase its safety.
Regarding claim 16/1: Hawkins in view of Heijkenskjold disclose the limitations of claim 1 and Hawkins further discloses that a second bearing unit (the radial bearing) of the axial magnetic bearing unit and the radial magnetic bearing unit is not mounted directly to the support (“the cover”; see fig. 1, the radial bearing unit is attached to the axial bearing unit and not directly attached to the support), and is mounted to the support (the cover”) by way of the first bearing unit (the axial bearing unit; fig. 1).
Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Heijkenskjold and in further view of Takahashi (US 6268674; Hereinafter, “Takahashi”).
Regarding claim 2/1: Hawkins in view of Heijkenskjold disclose the limitations of claim 1 but does not disclose that one or more shielding components for electromagnetically shielding the support and electromagnetic components of the axial magnetic bearing unit and/or the radial magnetic bearing unit from one another.
Takahashi discloses magnetic bearing (40; Fig. 12) wherein one or more shielding components (aluminum support member 45) for electromagnetically shielding the support (44) and electromagnetic components of the axial magnetic bearing unit (41) and/or the radial magnetic bearing unit (42) from one another.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins in view of Heijkenskjold with one or more shielding components for electromagnetically shielding the support and electromagnetic components of the axial magnetic bearing unit and/or the radial magnetic bearing unit from one another as 
Regarding claim 3/2/1: Hawkins in view of Heijkenskjold and Takahashi disclose the limitations of claim 2 but does not disclose that the one or more shielding components comprise an aluminum shielding frame, which at least partially surrounds the electromagnetic components of the radial magnetic bearing unit.
Takahashi further discloses that the one or more shielding components (45) comprise an aluminum shielding frame (col. 9, line 50-51), which at least partially surrounds the electromagnetic components of the radial magnetic bearing unit (42; fig. 12-13).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins in view of Heijkenskjold and Takahashi with the one or more shielding components comprise an aluminum shielding frame, which at least partially surrounds the electromagnetic components of the radial magnetic bearing unit as further disclosed by Takahashi to prevent noise and electromagnetic interference in the magnetic bearing operation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Heijkenskjold and Takahashi and in further view of Maki-Ontto (US 20170335889; Hereinafter, “Maki-Ontto”).
Regarding claim 4/3/2/1: Hawkins in view of Heijkenskjold and Takahashi disclose the limitations of claim 3 but does not disclose that the one or more shielding components comprise an auxiliary electromagnetic coil which at least partially 
Maki-Ontto discloses (see fig. 7) the one or more shielding components (compensation windings 228A, 228A’, 228B, and 228B’) comprise an auxiliary electromagnetic coil (para 0040]) which at least partially surrounds primary electromagnetic bearing components of the axial magnetic bearing unit (202A, and 202B) and which is configured to generate an auxiliary magnetic field which opposes a primary magnetic field generated by the primary electromagnetic bearing components (para [0040]), whereby the auxiliary magnetic field (of the compensation windings) compensates for the primary magnetic field (of the windings 202).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins in view of Heijkenskjold and Takahashi with one or more shielding components comprise an auxiliary electromagnetic coil which at least partially surrounds primary electromagnetic bearing components of the axial magnetic bearing unit and which is configured to generate an auxiliary magnetic field which opposes a primary magnetic field generated by the primary electromagnetic bearing components, whereby the auxiliary magnetic field compensates for the primary magnetic field as disclosed by Maki-Ontto to minimize homopolar leakage of magnetic flux (para [0001]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Heijkenskjold and in further view of Schifer et al. (US 20070013241; Hereinafter, “Schifer”).
Regarding claim 8/7/6/1: Hawkins in view of Heijkenskjold disclose the limitations of claim 1 but does not disclose a fluid mover for generating a flow of a cooling fluid through the cooling channel.
Schifer discloses a fluid mover (pump 104) for generating a flow of a cooling fluid (78) through the cooling channel (para [0042).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins in view of Heijkenskjold with a fluid mover for generating a flow of a cooling fluid through the cooling channel as disclosed by Schifer to maintain sufficient pressure differential for circulating the coolant (para [0042]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Heijkenskjold and in further view of Filatov (US 20080246373; Hereinafter, “Filatov”).
Regarding claim 14/13: Hawkins in view of Heijkenskjold disclose the limitations of claim 13 and Hawkins further discloses providing a second active magnetic bearing apparatus (116) comprising: a radial magnetic bearing unit (116), wherein one of the axial magnetic bearing unit and the radial magnetic bearing unit (116) is mounted to a support (the other cover on the right side of the electrical machine 100) for attachment to a housing (the housing in view of Heijkenskjold as discussed in claim 13 above)  of the rotary machine; and Page 5 of 726513096.1inserting a second end of the rotor (the reside end of shaft 108) 
Hawkins in view of Heijkenskjold does not disclose two identical magnetic bearings on the two ends of the shaft, thus Hawkins in view of Heijkenskjold does not disclose an axial magnetic bearing unit, a radial magnetic bearing unit mounted directly to one another, and a second axial bearing region of the rotor aligns with the axial magnetic bearing unit of the second active magnetic bearing apparatus and a second axial bearing region of the rotor aligns with the axial magnetic bearing unit of the second active magnetic bearing apparatus.
Filatov (see fig. 6) discloses two identical magnetic bearings (130a, and 130b) on the two ends of the shaft (222), thus Filatov discloses an axial magnetic bearing unit (pole 206a, and winding 216; see fig. 2A), a radial magnetic bearing unit (poles 225 and coil 224) mounted directly to one another (fig. 2A, and 6), and a second axial bearing region of the rotor (212) aligns with the axial magnetic bearing unit (axial pole 206a) of the second active magnetic bearing apparatus (130b).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hawkins in view of Heijkenskjold with an axial magnetic bearing unit, a radial magnetic bearing unit mounted directly to one another, and a second axial bearing region of the rotor aligns with the axial magnetic bearing unit of the second active magnetic bearing apparatus and a second axial bearing region of the rotor aligns with the axial magnetic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/AHMED ELNAKIB/Examiner, Art Unit 2832